            Case 1:19-cv-01296-PKC Document 41 Filed 07/09/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN THE MATTER OF THE ARBITRATION
BETWEEN

JOLEN, INC.                                             Case No. 1:19-cv-01296-PKC

                                  Petitioner,           Certificate of Service

        and

KUNDAN RICE MILLS, LTD. AND
KUNDAN CARE PRODUCTS, LTD.

                                  Respondents.


                   I hereby certify that on July 9, 2019, pursuant to this Court's Orders (ECF Nos. 12

and 38), I served the July 9, 2019 Opinion and Order on Civil Contempt, by the Honorable

P. Kevin Castel (ECF No. 40), on the following as ordered:

                    (a)     The Kundan Repondents, by emailing a copy of those further
papers on Lennon Murphy & Phillips LLP (the "Lennon Firm"), counsel of record to the Kundan
Respondents in ICC Arbitration Case No. 21848 (the "Arbitration") at klennon@lmplaw.net and
plennon@lmplaw.net;

                       (b)   The Kundan Respondents, by emailing a copy of those further
papers on Mr. Prithu Garg, who appeared with the Lennon Firm in the Arbitration and who was
counsel of record for the Kundan Respondents in related proceedings in India at
prithu@gnslegal.in; and

                        (c)      The Kundan Respondents, by emailing a copy ofthe papers to Mr.
Ajaivir Singh, who is new counsel of record for the Kundan Respondents in related proceedings
in India to the Arbitration, at ajaivir@gmail.com.

                   I certify under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

                   Executed on July 9, 2019.




docs-100157497.1
